FILED
                            NOT FOR PUBLICATION                                JUL 30 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARY COTTON, individually and in her             No. 10-55975
capacity as Successor-in-Interest for
decedent Russell Dene Cotton; et al.,            D.C. No. 2:03-cv-07652-PSG-RZ

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  and

PATRICK COTTON,

              Plaintiff,

    v.

ANTHONY MARTINEZ; et al.,

              Defendants - Appellees,

  and

COUNTY OF SANTA BARBARA, a
public entity; et al.,

              Defendants.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Appeal from the United States District Court
                           for the Central District of California
                      Philip S. Gutierrez, District Judge, Presiding

                             Submitted January 10, 2012**
                               San Francisco, California

Before: SCHROEDER, WARDLAW, and TALLMAN, Circuit Judges.

       Following a jury verdict rejecting all but one of the civil rights claims

brought by Russell Cotton’s wife and daughters (“the Cottons”) and the court’s

declaration of a mistrial on the last claim, the Cottons appeal several of the district

court’s rulings. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm

the district court.

                                           I.

       The district court did not err by limiting the Cottons’ claims against

individual Psychiatric Health Facility (“PHF”) defendants to solely Dr. Lunianski.

When this appeal was last before us, summary judgment had been granted to all the

PHF employees named in the Cottons’ complaint, and discovery had been cut-off

with the exception of a small number of specifically-enumerated depositions that

the Cottons delayed taking. The Cottons’ previous appeal challenged only the

district court’s grant of summary judgment as to Dr. Lunianski and the PHF on

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2
their deliberate indifference claims. Therefore we had no other individuals before

us and did not require the district court to add additional PHF defendants. The

district court was “free [to make its own decision] as to anything not foreclosed by

the mandate,” Cassett v. Steward, 406 F.3d 614, 621 (9th Cir. 2005), and its

decision to limit the Cottons to claims against Dr. Lunianski was neither contrary

to our mandate nor erroneous, given the Cottons’ failure to appeal the summary

judgments granted to the other PHF defendants and the lack of evidence

establishing viable claims against them.

                                           II.

       The district court did not abuse its discretion in deciding that it could not

evaluate the relevance of the internal jail policies that the Cottons sought to admit.

The Cottons failed to provide the district court with information necessary to

determine whether particular jail policies were relevant under Scott v. Henrich, 39

F.3d 912, 915–16 (9th Cir. 1994), which held that internal policies or procedures

are relevant to an excessive force determination only “when one of their purposes

is to protect the individual against whom force is used.”

                                           III.

      The district court’s exclusion of evidence of alleged violations of California

Welfare & Institutions Code §§ 5150 and 5150.1 under Federal Rule of Evidence


                                            3
403 was within the court’s wide discretion. See United States v. Abel, 469 U.S. 45,

54 (1984). The district court did not abuse its discretion in determining that

evidence of violations of §§ 5150 and 5150.1 could confuse the jury about whether

the Cottons had made the separate showing required for deliberate indifference.

See Kanekoa v. City & Cnty. of Honolulu, 879 F.2d 607, 613–14 (9th Cir. 1989)

(“Trial judges are better able to sense the dynamics of a trial than we can ever be,

and broad discretion must be accorded them in balancing probative value against

prejudice.”) (quoting Longenecker v. General Motors Corp., 594 F.2d 1283, 1286

(9th Cir. 1979)).

                                         IV.

      The district court did not abuse its discretion in imposing a 10-hour per side

trial limit for direct and cross-examinations and 30-minute limit on opening

statements, especially as the court repeatedly allocated the Cottons extra time for

cross-examination despite expiration of the trial limit. See Zivkovic v. S. California

Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). Appellants fail to demonstrate

that the district court’s “admonishments” were improper or prejudicial. See United

States v. Scott, 642 F.3d 791, 799 (9th Cir. 2011).

AFFIRMED.




                                          4